Citation Nr: 1013241	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-03 189	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to increased ratings for the components of the 
Veteran's left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs Regional Office in 
Newark, New Jersey.

In March 2006, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board granted a motion to advance this case on the 
Board's docket due to advanced age in March 2010.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2009).  

When this issue was before the Board in February 2004, it 
was remanded for further action by the originating agency.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wanted to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn this appeal and, 
hence, there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal.


ORDER

The appeal for entitlement to increased ratings for the 
components of the Veteran's left knee is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


